EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Palinski on 27 June 2022.

The application has been amended as follows: 

	In claim 25, line 48, the term - - specific the - - has been deleted and - - the specific - - has been inserted therefor;

In claim 25, line 56, after the term “is” - - further - - has been inserted;

In claim 57 the term - - ribs - - has been deleted and - - grooves - - has been inserted therefor;

Claim 62 has been cancelled; and

New claim 63 has been added as follows:
63. (New) A portion capsule for making a beverage and having an individualization identifier capable of being detected by a sensor/detection system for determining whether the portion capsule is suitable for a specific coffee machine, the portion capsule comprises: 
            a base element with a cavity, in which a raw beverage material is provided, the base element is deep drawn, made of metal, and has an open upper end portion, a closed bottom, and a wall that extends from the open upper end portion to the closed bottom, the wall is rotationally symmetrical about a central longitudinal axis of the base element, the wall includes an outside surface and an inside surface that faces the beverage material, the base element has a first height that is defined between the open upper end portion and the closed bottom; 
            a flange extending outwardly from the wall at the open top end of the base element, the flange having a top side and an opposing bottom side, the individualization identifier is located on the bottom surface of the flange; 
            a plurality of vertically-oriented grooves arranged on the outside surface of the wall, the plurality of vertically- oriented grooves each have a radiused top end and a radiused top are spaced a distance between the flange and the closed bottom, the vertically- oriented grooves cover 20% to 80% of the wall between the flange and the closed bottom;
            a plurality of vertically-orientated ribs arranged on the inside surface of the wall;
            a barrier sheet to prevent moisture or aroma from escaping out of the portion capsule;
            a cover comprising a metal foil that is sealed to the top side of the flange, the cover having a central region and a perimeter, the cover is bowed upwardly to a second height at the central region relative to the perimeter, the second height of the cover is less than the first height of the base element, the cover being dimensioned and configured to provide a sealing area that is configured to bear against a seal of the specific coffee machine, the cover being dimensioned and configured to provide a piercing area that is configured to be pierced by a mandrel of the specific coffee machine, the piercing area being laterally offset from the central longitudinal axis of the portion capsule;
            wherein the capsule is free of a filter inside of the cavity; and
            wherein the individualization identifier:
comprises at least two areas which differ in their optically detectable reflection properties;
includes an optically detectable, machine readable, repeat pattern; 
encodes information used by the specific coffee machine to individualize the portion capsule so the portion capsule is permitted to be used with the coffee machine; 
encodes information used by the specific coffee machine to activate a pump of the specific coffee machine;
encodes information used by the specific coffee machine to control a beverage-making process, which includes setting a quantity of hot water, pressure of the hot water, and/or a temperature of the hot water;
is compared to a stored reference to determine if the portion capsule is suitable for the specific coffee machine.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheets.  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a CAPITAL LETTER.  In this case figures 1, 2, 3, 16, and 17 must be corrected.
In figure 2, reference sign 15 has been used to indicate a barcode where as in figures 19 and 22 reference sign 15 has been used to indicate grooves.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The single serve capsule of independent claim 25 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a portion capsule for making a beverage having an individualization identifier capable of being detected by a sensor/detection system said identifier located on a bottom surface of the portion capsule flange.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAIM A SMITH/Examiner, Art Unit 1791                                                                                                                                                                                                        27 June 2022


/VIREN A THAKUR/Primary Examiner, Art Unit 1792